Citation Nr: 1509677	
Decision Date: 03/09/15    Archive Date: 03/17/15

DOCKET NO.  11-19 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for degenerative disc disease, lumbar spine.  

2.  Entitlement to a higher initial rating for right lower extremity radiculopathy, rated as noncompensable prior to March 1, 2013, and as 20 percent disabling from that day forward.  

3.  Entitlement to a higher initial rating for status post right elbow fracture, rated as noncompensable prior to March 1, 2013, and as 10 percent disabling from that day forward.  

4.  Entitlement to a higher initial rating for left knee degenerative changes, rated as noncompensable prior to March 1, 2013, and as 10 percent disabling from that day forward.  

5.  Entitlement to an initial rating in excess of 10 percent for status post right hip labrum tear.  

6.  Entitlement to an initial compensable rating for bilateral plantar fasciitis.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Alicia R. Bordewyk


INTRODUCTION

The Veteran served on active duty from January 2006 to March 2007 and from August 2007 to April 2010.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

In a June 2013 rating decision, an increased rating of 20 percent was granted for right lower extremity radiculopathy, an increased rating of 10 percent was granted for status post right elbow fracture, and an increased rating of 10 percent was granted for left knee degenerative changes, with each rating assigned effective March 1, 2013.  Despite these grants, a claimant is presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the claim for a higher initial rating for each disability remains before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.
REMAND

The Veteran, through his representative, asserted in a January 2015 statement that his current lumbar spine, right lower extremity, right elbow, left knee, right hip, and bilateral foot disabilities were more severe than demonstrated in the March 2013 VA examination, noted the age of the examination, and requested that a new examination be provided in order to assess the current severity of his disabilities.  The Board notes that VA treatment records dated since the 2013 examination demonstrate complaints of increased chronic pain. 

In addition, the Board notes that when evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which there is functional loss due to certain factors which are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare-ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  Mitchell v. Shinseki, 25 Vet. App. 32 (Vet. App. 2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2013).  

The March 2013 VA examination noted reports of flare-ups as well as other functional factors such as pain for each of the claimed disabilities, but did not comment on the impact, if any, of such functional factors on range of motion.  Therefore, a new VA examination is necessary.  

All outstanding records of ongoing VA treatment, including those since June 2014, the last record associated with the claim, must also be obtained on remand.  
Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records created since June 2014.  

2.  Once the above-requested development has been completed, schedule the Veteran for a VA examination to determine the current severity of the service-connected lumbar spine, right lower extremity, right elbow, left knee, right hip, and bilateral foot disabilities.  The examiner should review the claims folder, a copy of this remand, and any evidence in the virtual files.  All indicated testing should be conducted.

The examiner should report the range of motion of the lumbar spine, right elbow, left knee, and right hip disabilities in degrees.  The examiner should report whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the disability.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  Furthermore, any additional loss of motion or function (decreased or abnormal excursion, strength, speed, coordination, or endurance) with repetitive movement must be noted.  

The examiner shall inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups.  The examiner must equate all functional losses due to pain, incoordination, fatigue, weakness, and flare-ups, etc., to additional loss of motion (beyond what was shown on clinical examination).  In other words, all functional deficits should be described by equating the collective effect of those deficits to a level of disability contemplated by a certain limitation of motion even though such limited motion is not shown on the examination.  The Board recognizes that this may require some degree of conjecture on the examiner's part; however, it is necessary in order to properly evaluate these disabilities.  

The examiner should also report all current findings related to bilateral plantar fasciitis and provide an opinion as to the current severity of the disability.  The examiner should specifically note whether there is objective evidence of marked or pronounced deformities, pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances on one or both feet.  

The examiner should report all neurologic impairment resulting from the service-connected disabilities.  Regarding the right lower extremity radiculopathy and, for any other neurologic impairment that is found, the examiner should identify the nerve impaired, or seemingly impaired, and indicate whether there is complete or partial paralysis, neuralgia, or neuritis; and whether any partial paralysis, neuritis, or neuralgia is mild, moderate, moderately severe, or severe.  If there is neurologic impairment of the extremities that is not related to the service-connected disabilities, the examiner should so report.  

Finally, the examiner should describe the degree of occupational impairment attributable to the Veteran's lumbar spine, right lower extremity, right elbow, left knee, right hip, and bilateral foot disabilities, emphasizing what types of employment activities would be limited because of the service-connected disabilities, what types of employment would not be limited (if any), and whether any limitation on employment is likely to be permanent. In making these determinations, the examiner should take into account the Veteran's own assertions regarding the impact of that service-connected disabilities on his ability to work and perform daily living activities.  

3.  After completion of all requested and necessary development, review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
SONNET BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




